Citation Nr: 0928099	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.

6.  Entitlement to initial ratings in excess of 10 percent 
from July 11, 2003 to March 27, 2006; and in excess of 20 
percent from March 28, 2006, for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from October 1980 to February 1981.  She served on 
active duty from March 1981 to October 1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In a September 2008 decision, the Board determined that new 
and material evidence had not been received to reopen 
previously denied claims of service connection for a right 
shoulder disability and depression.  The Board reopened the 
claim of service connection for posttraumatic stress disorder 
(PTSD) and denied it on the merits.  The remaining claims on 
appeal were remanded to the RO for additional evidentiary 
development.  

The issues on appeal originally included entitlement to 
service connection for tinnitus.  While the matter was in 
remand status, in an April 2009 rating decision, the RO 
granted service connection for tinnitus and assigned an 
initial 10 percent rating, effective May 2, 2005.  The Board 
finds that this determination constitutes a full award of the 
benefits sought on appeal with respect to that claim.  Absent 
any indication that the appellant has appealed the downstream 
elements of the rating or effective date, such matters are 
not in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).  

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for a bilateral 
hip disability and the claim for a higher initial rating for 
service-connected chronic lumbar strain.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1991 rating decision, the RO denied the 
appellant's original claim of service connection for right 
and left knee disabilities on the basis that such conditions 
preexisted service and were not aggravated therein.  Although 
the appellant was duly notified of the RO's decision and her 
appellate rights in a March 1991 letter, she did not perfect 
an appeal within the applicable time period.  

2.  The appellant thereafter sought reopening of her claims 
of service connection for right and left knee disabilities on 
multiple occasions.  In September 1995 and November 2001 
rating decisions, the RO determined that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for right and left knee 
disabilities.  Although the appellant was duly notified of 
the RO's decisions and her appellate rights, she did not 
perfect an appeal within the applicable time period.  

3.  The appellant most recently sought reopening of her claim 
of service connection for a right knee disability in July 
2003 and her claim of service connection for a left knee 
disability in October 2005.  

4.  Presuming its credibility, the evidence received since 
the last final rating decision denying service connection for 
right and left knee disabilities relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of service 
connection for right and left knee disabilities.

5.  The appellant's preexisting right and left knee 
disabilities were not aggravated during active service.  

6.  In a February 1991 rating decision, the RO denied service 
connection for a cervical spine disability.  Although the 
appellant was notified of the RO's decision and her appellate 
rights, she did not perfect an appeal within the applicable 
time period.

7.  The appellant sought reopening of her claim of service 
connection for a cervical spine disability in July 2003.  

8.  Presuming its credibility, the evidence received since 
the last final rating decision denying service connection for 
a cervical spine disability relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a cervical spine disability.  

9.  A cervical spine disability was not shown during service, 
nor was it manifest to a compensable degree within the first 
post-service year and the record on appeal contains no 
indication that the appellant's current cervical spine 
disability is causally related to her active service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The February 1991 rating decision which denied 
entitlement to service connection for right and left knee 
disabilities is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).  

2.  The September 1995 and November 2001 rating decisions 
determining that new and material evidence had not been 
received to reopen claims of service connection for right and 
left knee disabilities are final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995 and 2001) 

3.  New and material evidence has been received to warrant 
reopening of the claims of service connection for right and 
left knee disabilities.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

4.  Right and left knee disabilities were not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

5.  The February 1991 rating decision which denied 
entitlement to service connection for a cervical spine 
disability is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 38C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

6.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a cervical 
spine disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

7.  A cervical spine disability was not incurred in active 
service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the appellant's claims of service connection for right 
and left knee disabilities and cervical spine disabilities, 
VA must look at the bases for the denial in the prior 
decision and respond with a VCAA notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, in November 2003, May 2005, and December 2005 
letters issued prior to the initial decisions on the claims, 
the RO addressed all three notice elements delineated in 
38 C.F.R. § 3.159.  To the extent that these letters do not 
specifically satisfy the additional requirements delineated 
by the Court in Kent, it is harmless error as the Board has 
reopened these claims below.  

Similarly, the fact that these notice letters did not 
specifically address either the relevant rating criteria or 
effective date provisions discussed in Dingess was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Regardless, in March 2006, the RO sent the appellant a letter 
for the express purpose of notifying her of the additional 
elements imposed by the Court in Dingess.  The RO then 
reconsidered the appellant's claim, most recently in an April 
2009 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA to the extent necessary.  Neither the appellant nor 
her representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service clinical records identified or 
submitted by the appellant.  Despite being given the 
opportunity to do so, the appellant has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to her claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2008).  

The appellant has been afforded a VA medical examination in 
connection with her claims of service connection for right 
and left knee disabilities.  The Board finds that the report 
of this examination, with its addendum, provides the 
necessary medical opinion.  38 C.F.R. § 3.159(c)(4).  The 
Board further finds that this VA medical opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted 
below, the opinion obtained was predicated on a full reading 
of the pertinent evidence in the record, as well as the 
appellant's medical history and contentions.  The examiner 
also provided a rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion in the claim 
of service connection for right and left knee disabilities 
has been met.  38 C.F.R. § 3.159(c) (4).   

Although the appellant has not been afforded a VA medical 
examination in connection with her claim of service 
connection for a cervical spine disability, the Board 
concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the claimant suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as discussed in more detail below, the most 
probative evidence shows that a cervical spine disability was 
not present during service or manifest to a compensable 
degree within one year of service separation.  The Board 
further notes that the record on appeal contains no 
indication that the appellant's current cervical spine 
disability, first diagnosed in 2000, is otherwise causally 
related to her active service or any incident therein.  While 
the appellant now claims that she injured her cervical spine 
in service, for the reasons discussed below, the Board does 
not find her statements to be credible.  With respect to her 
claims that she has had neck pain in service and thereafter, 
the record on appeal contains her July 1985 military 
separation medical examination, which indicates that her neck 
was normal at the time of her separation from active service.  

Given these facts, the Board finds that an examination is not 
necessary with regard to the claim of service connection for 
a cervical spine disability.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons and bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the claim 
absent evidence, other than a veteran's lay assertion of 
persistent symptoms since service, which "reflect[ed] that 
he 'suffered an event, injury[,] or disease in service' that 
may be associated with those symptoms.").  The facts in this 
case are similar to those in Duenas.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor her 
representative has argued otherwise.  


Background

Service treatment records corresponding to the appellant's 
period of active duty for training (ACDUTRA) show that at her 
September 1980 military enlistment medical examination, she 
reported that her knees became swollen and painful in cold 
weather.  The assessment was "arthritis?"  In November 
1980, the appellant sought treatment for pain in her right 
knee for the past two weeks.  There was no suggestion of 
injury.  The assessment was right chondromalacia patella.  

Service treatment records corresponding to the appellant's 
period of active duty show that at her March 1981 military 
enlistment medical examination, she again reported a history 
of swelling in the knees with heavy exercise.  Her lower 
extremities were noted to be abnormal, although no specific 
diagnosis was noted.  

In-service treatment records corresponding to the appellant's 
period of active duty document complaints of back pain on 
several occasions.  In October 1981, for example, she claimed 
that she had injured her low back.  She had little pain, dull 
in nature.  The appellant complained of a back ache in June 
1983.  The diagnosis was sacroiliitis.  In May 1984, the 
appellant complained of upper back pain.  She denied injury.  
The diagnoses were musculoskeletal pain and pleuritic chest 
pain.  

Service treatment records corresponding to the appellant's 
period of active duty also note complaints of knee pain.  In 
December 1983, the appellant sought treatment for knee 
problems.  She denied recent trauma, although she reported a 
history of left knee trauma at the age of 23, prior to 
service.

At her July 1985 military separation medical examination, the 
appellant was noted to have levoscoliosis of the lumbar 
vertebrae and dextroscoliosis of the lower thoracic 
vertebrae, with mild local symptoms on and off.  No other 
pertinent abnormalities were identified.  The appellant's 
neck and lower extremities were normal on clinical 
evaluation.  

In November 1990, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including a low back 
disability and a bilateral knee disability.  Her application 
is silent for any mention of a left or right hip disability, 
as is medical evidence received in connection with the claim.  

In connection with her November 1990 claim, the appellant was 
afforded a VA medical examination in January 1991, at which 
her complaints included low back, knee, and neck pain.  She 
reported that her bilateral knee pain had begun in 1980.  She 
described her knees as achy in cold weather with increased 
pain on walking or running.  On examination, the appellant's 
knees showed no warmth, erythema, or swelling.  She had full 
range of motion, bilaterally.  X-ray studies were normal.  
The appellant also complained of neck pain since 1980.  She 
made no mention of an in-service injury.  X-ray studies 
showed rather marked narrowing between C5 and C6.  The 
assessments included chronic intermittent low back pain, 
right neck pain with degenerative joint disease, and 
bilateral knee pain.  
In a February 1991 rating decision, the RO denied service 
connection for a low back disability, finding that the 
appellant's condition was congenital in nature.  The RO 
denied service connection for a cervical spine disability, 
finding that the condition was not noted during service.  
Finally, the RO denied service connection for a bilateral 
knee disability, finding that the evidence did not show that 
the appellant's preexisting knee problems had been aggravated 
during service.  The appellant was duly notified of the RO's 
decision and her appellate rights in a March 1991 letter, but 
she did not appeal.

In March 1995, the appellant sought reopening of her claim of 
service connection for a bilateral knee disability, as well 
as numerous additional disabilities.  She made no reference, 
however, to right or left hip disabilities.  In a September 
1995 rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a bilateral knee disability.  The appellant 
was notified of the RO's decision and her appellate rights, 
but she did not appeal.

In July 2000, the appellant again sought reopening of her 
claim of service connection for a bilateral knee disability, 
as well as numerous additional disabilities.  

In support of her claim, the RO received various clinical 
records showing that the appellant sought treatment for a 
host of complaints, including knee and neck pain.  In 
pertinent part, these records include VA clinical records 
showing that in September and October 2000, the appellant 
sought treatment for pain in multiple joints since service, 
including neck pain and bilateral knee pain.  Examination 
revealed full range of motion of the knees, with no laxity, 
tenderness, or loss of strength.  X-ray studies were normal.  
The assessment was bilateral patellofemoral pain.  The 
appellant also complained of neck pain and examination showed 
degenerative changes.  X-ray studies of the lumbar spine 
showed mild scoliosis.

The appellant was afforded a VA medical examination in March 
2001, at which she claimed that her knee pain had had its 
onset during basic training.  On examination, the appellant's 
knees appeared normal.  Range of motion was full and without 
pain.  There was no weakness, effusion, tenderness, or limp.  
There was no laxity subluxation.  X-ray studies of the knees 
were normal.  The diagnoses included right and left knee 
pain.  

In a September 2001 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a bilateral knee condition.  
The appellant was duly notified of the RO's decision and her 
appellate rights in an October 2001 letter, but she did not 
appeal.

The appellant thereafter submitted additional evidence in 
support of her claim, including VA clinical records showing 
that an MRI study in September 2001 showed a torn right 
medial meniscus.  The left knee was normal.  The appellant 
underwent a right knee medial meniscectomy in November 2001.  

In a November 2001 rating decision, the RO again determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a bilateral knee 
condition.  The RO explained that although the appellant had 
submitted evidence of recent treatment for knee problems, the 
record continued to lack any indication that the appellant's 
preexisting knee disabilities were aggravated during service.  
The appellant was duly notified of the RO's decision and her 
appellate rights in an December 2001 letter, but she did not 
appeal.

In July 2003, the appellant again requested reopening of her 
claim of service connection for a right knee disability, as 
well as her claim of service connection for a neck 
disability.  

In support of her claim, the appellant submitted a letter 
from a private osteopath who indicated that he had examined 
the appellant in June 2003.  He noted that the appellant had 
complained of knee pain and a low back injury during service.  
He indicated that "I think that the patients [sic] bilateral 
knee pain, for which she has had one surgery on her right 
knee, is directly related to the injuries and discomforts 
that she began experiencing while on active duty in the 
military in the 1980's."  He further indicated that he 
believed that the appellant's low back disability was 
"clearly service connected as well."  
In support of the appellant's claim, the RO obtained VA 
clinical records dated to June 2004.  In pertinent part, 
these records show continued complaints of bilateral knee, 
low back, and neck pain.  In May 2003, the appellant 
complained of neck pain.  She claimed that while she was in 
the military, she had been working on a telephone pole when 
she fell approximately 15 feet, injuring her neck and back.  
She claimed that she had had neck and back pain since that 
time.  The assessment was cervical spondylosis with disc 
degeneration at C5-6 and C6-7.  X-ray studies of the left hip 
in January 2002 showed mild degenerative changes.  

The appellant was afforded a VA medical examination in 
September 2004, at which she again claimed that during basic 
training, she was climbing a telephone pole and fell, 
injuring her back and knee.  She indicated that she continued 
to experience knee pain, particularly when it is about to 
rain.  The diagnosis was status post arthroscopy of the right 
knee with history of recurrent knee pain.  After examining 
the appellant and reviewing her claims folder, the examiner 
noted that she had been asked by the RO to provide an opinion 
as to whether there was clear and unmistakable evidence that 
the appellant's pre-existing right knee condition had been 
aggravated during service, beyond any natural progress.  The 
examiner noted that X-ray studies had been negative for 
degenerative changes.  She indicated that "[i]t is not at 
least as likely as not that [the appellant's] claimed service 
connected condition has caused a progression of degenerative 
symptoms far outweighing the contralateral side."  

The RO thereafter sought clarification of the examiner's 
opinion.  In a September 2005 addendum, the examiner noted 
that she had been asked whether the appellant's preexisting 
knee condition had been aggravated during service.  She noted 
that the appellant had been an active athlete, running 5 
miles regularly.  She could no longer run, but continued to 
bowl in a league.  The examiner noted the appellant had not 
had any intervention on her knees until 2002, seventeen years 
after her separation from service.  She noted that there was 
no documented condition prior to service other than 
intermittent swelling with exercise.  The examiner indicated 
that X-ray studies performed in 2004 were normal for a person 
of the appellant's age.  Based on these findings, the 
examiner concluded that there was no evidence to suggest that 
the appellant's left or right knee had been aggravated during 
service.  

In a December 2004 statement, the appellant claimed that her 
neck and right knee condition had begun during service.  She 
claimed that she never had swelling with exercise prior to 
service.  She further claimed that she had worked in 
telecommunications repair during service which required her 
to install telephone lines on poles.  During the course of 
her duties, she claimed that she had fallen "multiple 
times."  She indicated that seeking medical treatment was 
"frowned upon" so "we got up and went right back to work."  
The appellant indicated that it was her belief that her 
current neck and back conditions were a direct result of such 
working environment.  

In April 2005, the appellant submitted a claim of service 
connection for a bilateral hip disability.  She claimed that 
she had injured her back during service and had been treated 
for back pain on several occasions.  The appellant indicated 
that she had recently been diagnosed as having deterioration 
of her hips "due to an old injury."  In support of her 
claim, the appellant submitted an April 2005 VA X-ray summary 
showing early bilateral degenerative arthritis in the hips 
with a small calcification adjacent to the left greater 
trochanter probably due to old trauma.

In October 2005, the appellant requested reopening of her 
claim of service connection for a left knee disability.  In 
support of her claim, the appellant submitted photocopies of 
various service treatment records.  The appellant now 
acknowledged that knee swelling had been noted at the time of 
her entrance examination.  However, she argued that her knees 
had been aggravated "because of my work environment and due 
to the multiple falls from hanging communication lines, 
digging trenches, as well as other requirements of my job 
makes this condition worse than normal progression at my 
age."  See May 2007 VA Form 9.  

The RO has obtained additional VA clinical records dated to 
March 2007.  In pertinent part, these records show that the 
appellant has continued to seek treatment for multiple 
complaints, including neck, back, and hip pain for which she 
received physical therapy.  Diagnoses included arthritis in 
the hips, back and cervical spine.  

In March 2006, the appellant was afforded a VA medical 
examination, at which she reported constant left-sided low 
back pain, which she rated as a 6 to 7 on a pain scale of 1 
to 10.  She indicated that her symptoms increased with rainy 
weather and prolonged sitting and standing.  The appellant 
denied leg or back pain with coughing or sneezing.  She 
denied flare-ups resulting in missed work, episodes of being 
disabled due to back pain, or bed rest directed by a 
physician.  The appellant reported that she had attended 
physical therapy on a regular basis for the past five years.  
She was employed as a file clerk and was required to lift 
boxes during the course of her work.  On examination, the 
appellant evidenced normal muscle strength, balance and 
coordination.  There was no spasm.  Range of motion showed 
forward flexion to 45 degrees with pain.  Extension was to 15 
degrees.  Lateral bending was to 25 degrees on the right and 
15 degrees on the left with complaints of pain.  The examiner 
indicated that the appellant's history did not include flare-
ups, although it suggested fatigability and lack of endurance 
which did not impact loss of work.  The only functional 
impact seemed to be the appellant's ability to lift, sit and 
stand for long periods.  The examiner indicated that there 
was no indication that there would be range of motion changes 
with these increases of symptoms.  X-ray studies were normal.  
The diagnosis was lumbar back strain which had its origins 
during service.  

In an April 2006 rating decision, the RO granted service 
connection for chronic lumbar strain, effective July 11, 
2003.  The RO concluded that the evidence showed that the 
appellant's current low back disability was as least as 
likely as not linked to back pain experienced by the 
appellant during her period of active duty.  The RO assigned 
an initial 10 percent rating, effective July 11, 2003, and a 
20 percent rating effective from March 28, 2006.  

In a June 2006 statement, the appellant claimed that her 
bilateral hip condition was due to falling from utility poles 
while on active duty.  She claimed that she began having hip 
problems upon her discharge from active duty and that she 
received treatment as a military dependent for bilateral hip 
complaints.  She provided the names and Social Security 
numbers for two of her former spouses, both of whom were 
apparently active duty or retired military members.  
The RO thereafter received clinical records corresponding to 
the appellant's treatment as a military dependent.  These 
records, dated from June 1986 to June 1999, show treatment 
for multiple physical and psychiatric complaints.  They are, 
however, negative for complaints pertaining to the neck, 
back, or hips.  

In a May 2007 statement, the appellant claimed that her VA 
physician had advised her that her bilateral hip arthritis 
could very well have been caused by "the lumbar condition 
and the working conditions for which I was treated for on 
active duty as I claimed."  

Clinical records from a private chiropractor show that the 
appellant was seen on numerous occasions between February and 
May 2007 for multiple complaints, including pain in her low 
back, left hip, neck, and knees.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

Service connection for certain chronic diseases, such as 
arthritis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (1999) vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim."); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

In this case, as discussed above, the RO has awarded service 
connection for tinnitus, secondary to noise exposure during 
the appellant's active service.  Because the RO did not 
specify whether the appellant's tinnitus was incurred during 
her period of ACDUTRA, active duty, or both, the Board finds, 
affording her the benefit of the doubt, that she is a 
"veteran" for purposes of both periods of service and 
entitled to the benefit of the evidentiary presumptions 
discussed above.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

Left and right knee disabilities

As discussed in detail above, in a February 1991 rating 
decision, the RO denied the appellant's original claims of 
service connection for right and left knee disabilities, 
finding that the evidence did not show that the appellant's 
preexisting knee conditions had been aggravated during 
service.  In its decision, the RO noted that bilateral knee 
problems had been noted at the time of the appellant's 
service enlistment medical examination and that there was no 
evidence that such preexisting knee conditions had been 
aggravated during service.  

Although the appellant was duly notified of the RO's February 
1991 rating decision and her appellate rights in a March 1991 
letter, she did not appeal.  She does not contend otherwise.  
Thus, the February 1991 rating decision is final and not 
subject to revision on the same factual basis.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

On several occasions thereafter, the appellant sought to 
reopen her claims of service connection for right and left 
knee disabilities.  In support of her claims, the RO received 
additional medical evidence showing continued complaints of 
knee pain.  

In September 1995 and November 2001 rating decisions, the RO 
determined that new and material evidence had not been 
received to reopen the claims of service connection for right 
and left knee disabilities.  The RO explained to the 
appellant that, although she had submitted evidence of recent 
treatment for knee problems, the record continued to lack any 
indication that her preexisting knee disabilities had been 
aggravated during service.  Again, because the appellant 
failed to appeal the September 1995 and November 2001 rating 
decisions, they are final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995 and 2001).

In this appeal, the appellant, again, seeks to reopen her 
claims of service connection for right and left knee 
disabilities.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156.

Thus, the Board has reviewed the entire record, with 
particular attention to the additional evidence received 
since the last final rating decision in denying service 
connection for right and left knee disabilities in November 
2001.  

The additional evidence received includes the appellant's 
recent contentions to the effect that that she injured her 
knee or knees in service in a fall or falls from a telephone 
pole.  See, e.g. September 2004 VA medical examination 
report.  This assertion is certainly new, as the appellant 
made no mention of any in-service knee injury at the time of 
her prior claims of service connection.  Questions of 
credibility notwithstanding, the appellant is competent to 
describe in-service fall(s) from a telephone poll.  Justus v. 
Principi, 3 Vet. App. at 513 (holding that for purposes of 
determining whether evidence is new and material, it must be 
presumed to be credible).  

The appellant has also submitted a letter from a private 
osteopath who indicated that he had examined the appellant in 
June 2003.  He noted that the appellant had complained of 
knee pain and a low back injury during service.  He indicated 
that "I think that the patients [sic] bilateral knee pain, 
for which she has had one surgery on her right knee, is 
directly related to the injuries and discomforts that she 
began experiencing while on active duty in the military in 
the 1980's."  

Again, setting aside questions pertaining to the probative 
value of this evidence, the Board finds that it is certainly 
new in that it was not previously of record.  Moreover, when 
the appellant's recent contentions of an in-service injury or 
injuries to her knee(s) are considered with the osteopath's 
statement, the Board finds that they are material.  Thus, the 
Board finds that the additional evidence received is new and 
material, sufficient to reopen the claims of service 
connection for right and left knee disabilities.  

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  

Rather, the Board must now consider the reopened claims of 
service connection for right and left knee disabilities on 
the merits.  The Justus presumption of credibility does not 
attach after a claim has been reopened.  Rather, in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Turning to the merits of the appellant's claims, the Board 
notes that pre-service right and left knee conditions were 
noted at the time of the appellant's September 1980 military 
enlistment medical examination conducted prior to her period 
of ACDUTRA, as well as at her March 1981 military enlistment 
medical examination prior to her period of active duty.  
Thus, the Board finds that the presumption of sound condition 
at service entrance does not attach in this case.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 
(2007).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the appellant 
cannot bring a claim for service connection for that 
disorder, but may bring a claim for service-connected 
aggravation of that disorder.  In such cases, the burden 
falls on the appellant to establish aggravation under 38 
U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this case, on the basis of all the evidence of record 
pertaining to the manifestations of the appellant's right and 
left knee disabilities prior to, during, and subsequent to 
service, the Board concludes that the evidence of record does 
not show that the underlying disorder increased in severity 
during active service.  38 U.S.C.A. 1153, (West 2006); 38 
C.F.R. 3.306 (2008).  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

In this case, at the time of both her September 1980 military 
enlistment medical examination and her March 1981 military 
enlistment medical examination, the appellant reported a 
history of pain and swelling in her knees in cold weather and 
with heavy exercise.  

During both her period of ACDUTRA and her period of active 
duty, she complained of pain in her knees.  There was no 
suggestion of injury during either period.  Indeed, in 
December 1983, the appellant specifically denied having 
injured her knees during service.  While her knees continued 
to be symptomatic during service, the fact that she exhibited 
such symptoms in service, in and of itself, is not sufficient 
to show that the underlying condition, as contrasted to the 
symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

In that regard, the Board has considered the appellant's July 
1985 military separation medical examination which is 
entirely negative for complaints or abnormalities of the 
knees, with no indication that the appellant's preexisting 
knee complaints had been aggravated during service.  The 
Board also notes that when the appellant was examined by VA 
in November 1990, her complaints included achy knees in cold 
weather and with exercise.  These complaints are virtually 
identical to those she reported at the time of her military 
enlistment medical examinations.  Further, objective 
examination was normal, with full range of motion, normal X-
ray studies, and no warmth, erythema, or swelling.  

The Board notes that subsequent post-service clinical records 
show continued complaints of knee pain, but no indication of 
a worsening of an underlying knee disability for several 
years after service.  This strengthens the conclusion that 
the appellant's in-service knee complaints represented no 
more than a temporary flare-up, rather than a permanent 
increase in the severity of the underlying condition.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that this conclusion is further supported by 
the September 2005 VA medical opinion to the effect that 
there was no evidence to suggest that the appellant's left or 
right knee conditions had been aggravated during service.  
The Board finds that the September 2005 medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who has the 
expertise to opine on the matter at issue in this case.  In 
addition, she addressed the appellant's contentions and gave 
a considered rationale for her opinion, noting the 
appellant's activity level after service, as well as the fact 
that she had not required medical intervention on her knees 
for many years after service.  Finally, the examiner 
explained that X-ray studies performed in 2004 reflected 
findings normal for a person of the appellant's age.  For 
these reasons, the Board finds that the September 2005 VA 
opinion is probative.

The Board has also considered the letter from the private 
osteopath, but finds that it is of little probative value.  
The osteopath, who reportedly examined the appellant in June 
2003, noted that she had complained of knee pain and a low 
back injury during service.  He indicated that "I think that 
the patients [sic] bilateral knee pain, for which she has had 
one surgery on her right knee, is directly related to the 
injuries and discomforts that she began experiencing while on 
active duty in the military in the 1980's."  

In that regard, the Board observes that the osteopath's 
opinion is not based on sufficient facts or data.  While the 
osteopath correctly noted that the appellant complained of 
knee pain during service, there is no indication that he was 
aware that such knee complaints were the same as those she 
had reported prior to service.  Indeed, the osteopath 
indicated that the appellant had reported that her knee pain 
began during active duty.  This is clearly not the case, 
given the complaints of knee pain noted at the appellant's 
military entrance examinations.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (a medical opinion based upon an inaccurate factual 
premise is not probative).  Finally, the Board notes that the 
osteopath did not provide a rationale for his conclusions to 
the effect the appellant's current knee pain was directly 
related to "injuries and discomforts that she began 
experiencing while on active duty."  The Court has held that 
most of the probative value of a medical opinion comes from 
its reasoning.  Thus, a medical opinion is not entitled to 
any weight "if it contains only data and conclusions."  
Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).

The Board has considered the appellant's statements that her 
current knee disabilities were incurred during service.  As 
she is not a medical professional, however, she is not 
competent to provide an opinion on the etiology of her 
current knee disabilities or otherwise state that the 
underlying pathology of her preexisting knee conditions was 
aggravated for VA purposes during her active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For the reasons discussed above, the Board finds that service 
connection for right and left knee disabilities is not 
warranted.  The preponderance of the evidence is against the 
claims and they are denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Cervical spine disability

As set forth above, in a February 1991 rating decision, the 
RO denied the appellant's original claim of service 
connection for a cervical spine disability, finding that 
finding that the condition was not noted during service.  

Although she was duly notified of the RO's decision and her 
appellate rights, the appellant did not appeal within the 
applicable time period.  She does not contend otherwise.  
Thus, the decision is final and not subject to revision on 
the same factual basis.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

The appellant, however, now seeks to reopen her claim.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

Thus, the Board has reviewed the entire record, with 
particular attention to the additional evidence received 
since the final February 1991 rating decision denying service 
connection for a cervical spine disability.  

The additional evidence received includes the appellant's 
recent contentions to the effect that that she had injured 
her neck during service in a fall from a telephone pole.  
Indeed, she now claims to have fallen from telephone poles 
"multiple times" in service.  

These claims are certainly new, as the appellant made no 
mention of an in-service neck injury at the time of her 
original claim of service connection.  Questions of 
credibility notwithstanding, the appellant is competent to 
describe in-service fall(s) from a telephone poll.  Justus v. 
Principi, 3 Vet. App. at 513 (holding that for purposes of 
determining whether evidence is new and material, it must be 
presumed to be credible).  

As set forth above, the appellant's claim of service 
connection for a cervical spine disability was previously 
denied on the basis that it was not shown during service.  
The appellant has now provided a statement regarding an in-
service neck injury.  Presuming the credibility of her 
statements, the Board finds that the record on appeal now 
contains evidence of an in-service injury, an element that 
was previously lacking.  In view of the foregoing, the Board 
finds that the evidence discussed above is new and material 
evidence sufficient to reopen the claim of service connection 
for a cervical spine disability.  38 C.F.R. § 3.156(a).

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  
Rather, the Board must now consider the reopened claim of 
service connection for a cervical spine disability on the 
merits.  The Justus presumption of credibility does not 
attach after a claim has been reopened.  Rather, in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Turning to the merits of the appellant's claims, the Board 
notes that the appellant now claims that she sustained an 
injury to her cervical spine in service.  The Board does not 
find her statements to be credible.  As set forth in detail 
above, the appellant's service treatment records are entirely 
silent for any mention of a cervical spine disability or 
injury.  Indeed, at her July 1985 military separation medical 
examination, the appellant's neck was affirmatively 
determined by the examiner to be normal.  Moreover, the Board 
observes that prior to filing her most recent claim of 
service connection for a cervical spine disability, the 
appellant made no reference to an in-service neck injury.  
Indeed, medical records dated prior to her claim are entirely 
silent for any reference to an in-service neck injury, 
despite the fact that the appellant was seen on several 
occasions in connection with her complaints of back pain.

Given this evidence, the Board finds that the most probative 
evidence shows that the appellant did not have a cervical 
spine injury or disability during service.  Additionally, the 
record on appeal is entirely negative for any indication that 
arthritis of the cervical spine was manifest to a compensable 
degree within one year of service.  Rather, the first 
objective evidence of a cervical spine disability is not 
until November 1990, more than five years after service 
separation, when X-ray studies showed degenerative joint 
disease of the cervical spine.  

Although the record shows that a cervical spine disability 
was not present in service or within the first post-service 
year, as set forth above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Thus, if there is a causal connection between the 
current condition and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  
In this case, however, the record contains no indication that 
the appellant's current cervical spine disability is causally 
related to her active service or any incident therein.  

As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of a cervical spine 
disability in service.  The appellant's contention that she 
sustained a cervical spine injury in service is not credible.  
As such, there is no injury, disease, or event to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that a cervical spine disability 
was not shown during service, manifest within one year of 
separation from service, and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

For the reasons discussed above, the Board finds that service 
connection for a cervical spine disability is not warranted.  
The preponderance of the evidence is against the claim and it 
is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for right and left knee 
disabilities are reopened.

Entitlement to service connection for right and left knee 
disabilities is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disability is reopened.

Entitlement to service connection for a cervical spine 
disability is denied.  

REMAND

Bilateral hip disability

The appellant seeks service connection for a bilateral hip 
disability.  She has advanced alterative theories of 
entitlement in support of her claim.  First, she alleges that 
she has had bilateral hip problems since her separation from 
service.  Specifically, she theorizes that she developed 
bilateral hip problems as a result of "working conditions" 
in connection with her duties as a tactical wire operations 
specialist.  Alternatively, she suggests that she developed a 
bilateral hip disability secondary to her service-connected 
low back disability.

As discussed in detail above, although the appellant now 
claims to have had bilateral hip problems since service, her 
service treatment records are entirely silent for complaints 
or findings of a bilateral hip disability.  Moreover, the 
Board observes that since her separation from service, the 
appellant has submitted multiple claims for VA compensation 
benefits, yet these claims are entirely silent for any 
mention of a bilateral hip disability for many years after 
service separation, as is medical evidence received in 
support of those claims.

In April 2005, the appellant submitted a claim of service 
connection for a bilateral hip disability.  At that time, she 
indicated that she had recently been diagnosed as having 
deterioration of her hips "due to an old injury."  In 
support of her claim, she submitted an April 2005 VA X-ray 
summary showing early bilateral degenerative arthritis in the 
hips with a small calcification adjacent to the left greater 
trochanter, probably due to old trauma.

Thereafter, in a May 2007 statement, the appellant claimed 
that her VA physician had advised her that her bilateral hip 
arthritis could very well have been caused by "the lumbar 
condition and the working conditions for which I was treated 
for on active duty as I claimed."  

The Board has reviewed the record on appeal, including VA 
clinical records.  Such records are entirely negative for any 
notation of a link between the appellant's bilateral hip 
arthritis and her active service or any service-connected 
disability.  The Court has held that a claimant's lay 
statements relating what a medical professional told him or 
her, filtered as they are through a lay person's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute competent medical evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Thus, the appellant is advised that it would be to her 
benefit to obtain a written statement from her VA physician.  

Notwithstanding the foregoing, given the evidence of record, 
the Board finds that a VA medical examination is necessary to 
clarify the relationship, if any, between the appellant's 
service-connected chronic lumbar strain and her bilateral hip 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when there is 
competent evidence of a current disability and an indication 
that the disability may be associated with another service-
connected disability).

Chronic lumbar strain

The appellant also seeks a higher initial rating for her 
service-connected chronic lumbar strain.  As set forth above, 
the RO has assigned an initial 10 percent rating for the 
appellant's service-connected chronic lumbar strain from July 
11, 2003, to March 27, 2006, and a 20 percent rating from 
March 28, 2006.  

During the course of this appeal, VA has revised the criteria 
for evaluating disabilities of the spine.  While it appears 
from the April 2006 rating decision on appeal that the RO 
considered the appellant's claim under both the old and 
amended rating criteria, she has not been apprised of both 
versions of the rating criteria in any Statement of the Case 
or Supplemental Statement of the Case.  Subject to effective 
date limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000), the appellant is 
entitled to consideration of her claim under both versions of 
the ratings criteria.  See also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Under 38 C.F.R. § 19.29, a Statement of the Case must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  In addition to a 
summary of the evidence, the Statement of the case must 
contain "[a] summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination."  A review of the 
record indicates that the appellant has not yet been provided 
with an adequate Statement of the Case.  

Under the circumstances in this case, the Board finds that 
proceeding with decision in the appeal could be prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board cannot rectify this procedural 
deficiency on its own, a remand is necessary.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the etiology of any current 
bilateral hip disability.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current bilateral hip disability 
identified on examination is causally 
related to the appellant's active service 
or any service-connected disability, 
including chronic lumbar strain.  The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The Supplemental Statement of 
the Case must specifically document 
consideration of the old and new criteria 
for evaluating disabilities of the spine 
and include a summary of, and citations 
to, the appropriate rating criteria.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


